In re: Raiford R. Gilchrist applying for writs of mandamus and review.
Writ granted. The order of forfeiture is set aside and the case is remanded for further proceedings. See Order.
On considering the petition of the relator, Raiford R. Gilchrist, in the above entitled and numbered cause:
The writ is granted and
Ordered that the Honorable John S. Covington, Judge of the Nineteenth Judicial District Court, Parish of East Baton Rouge set aside his order of forfeiture dated August 16, 1974. The case is remanded for reopening the proceedings. If the defendant has divested himself of ownership of the shotgun, and that ownership is established to be in another — possession of the forfeited item should be returned to the new owner.